OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Appellants’ contentions that the statute and implementing order violates the First Amendment of the United.States Constitution and section 7 of article VII of the New York Constitution were not raised in his answer and thus are not reviewable in this court. We find no merit to the appellant’s other contentions.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum. Question certified answered in the affirmative.